                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JOHN WILLIARD FULLER                        :
                                            :              Civil Action
                      v.                    :              No. 16-995
                                            :
CHRISTOPHER NARKIN                          :
NICHOLAS DUMAS                              :
SEAN FORSYTH                                :



                                            ORDER


This 26th day of November 2018, upon consideration of Defendants’ Motions to Dismiss, it is

hereby ORDERED that Defendants’ Motions are GRANTED as to Plaintiff’s conspiracy claim

under 28 U.S.C. § 1983.    Officer Narkin’s Motion is DENIED as to Plaintiff’s state-law battery

claim and his federal claim for use of excessive force claim under 28 U.S.C. § 1983.




                                                                    /s/ Gerald Austin McHugh
                                                           United States District Judge
